Exhibit 10.84

AMENDED AND RESTATED ASSURED GUARANTY LTD.
EXECUTIVE OFFICER RECOUPMENT POLICY
(as amended and restated on November 3, 2015)
The following recoupment policy (the “Policy”) of Assured Guaranty Ltd. (the
“Company”) applies to awards granted to Executive Officers by the Company or its
subsidiaries, to the extent provided below:
1. Restatement and Stock Options.
(a)
If there is a material restatement of the financial statements of the Company
that is materially related to the misconduct of an individual who, at the time
of the misconduct, is an Executive Officer, then any exercise of an option
occurring within 12 months after the restated period may, in the discretion of
the Compensation Committee, be rescinded, subject to the following:

(i)     The rescission of the exercise of an option will be effective only if
the Optionee to whom the option is granted is an Executive Officer at any time
during the period for which the financial statements are restated.
(ii)     The rescission will be effective only if the Optionee is notified of
the rescission of the exercise of his or her option prior to the one-year
anniversary of the issuance of the restated financial statements.
(iii)     The Optionee will be required to repay any gain realized as a result
of the rescinded exercise of the option that was granted to the Optionee (with
the amount of the gain determined as of the time of exercise), subject to the
provisions of this Policy.
(iv)     The amount to be recouped from the Optionee will be reduced to the
extent that the appreciation in the shares covered by the exercised option
relates to the period from the Grant Date to the date immediately prior to the
beginning of the restated period. Further, the amount to be recouped will be
reduced by an amount corresponding to a decline (if any) in price of the stock
acquired on exercise, to the extent the decline occurs during the period from
the date of exercise to the date of the Optionee’s disposition of the stock.
(b)
For purposes of this Policy, the term “option” means an option to purchase
shares of Company stock that is granted in return for services provided to the
Company and its subsidiaries as an employee, excluding any option granted under
the Assured Guaranty Ltd. Employee Stock Purchase Plan or other plan that is
intended to satisfy the requirements of section 423 of the Internal Revenue
Code.

(c)
For purposes of this paragraph 1, “Optionee” means, with respect to any option,
the person to whom the option has been granted.


1

--------------------------------------------------------------------------------

 

2.     Restatement and Bonus.
(a)
If there is a material restatement of the financial statements of the Company,
then any bonus paid to a person may, in the discretion of the Compensation
Committee, be recouped, subject to the following:

(i)     The recoupment of the bonus will be effective only if the recipient of
the bonus is an Executive Officer at any time during the period for which the
financial statements are restated.
(ii)     The recoupment will be effective only if the recipient of the bonus is
notified of the recoupment prior to the one-year anniversary of the issuance of
the restated financial statements.
(iii)     The amount to be recouped will not exceed the amount of the prior
bonus payment that the Compensation Committee determines would not have been
paid to the recipient of the bonus if the financial results as corrected by the
restatement had been known at the time the bonus payment was made. Further, the
recoupment will only apply to bonuses attributable to services rendered in the
period for which the financial statements are restated.
(b)
For purposes of this Policy, the term “bonus” means cash compensation for
services provided to the Company or its subsidiaries as an employee that is
payable in recognition of the employee’s past or future level of achievement of
objective or subjective performance goals; provided that the determination of
whether a payment constitutes a “bonus” shall be made without regard to whether
the amount is determined on a discretionary or formulaic basis. However, the
term “bonus” does not include compensation that is guaranteed regardless of the
level of performance.

3.     Overpayments.
(a)
If the amount of incentive compensation payable to an individual is based solely
on the attainment of a level of objective quantifiable performance goals and,
after the date on which such incentive compensation is paid (or would have been
paid in the absence of an elective deferral of payment by the individual), the
level of such performance used to determine the amount of such payment is
determined to have been inaccurate, and so the amount of the payment is greater
than it should have been, then an individual who received an amount of incentive
compensation in excess of the amount that would have been paid if the accurate
level of performance had been known may, in the discretion of the Compensation
Committee, be required to repay the excess, subject to the following:

(i)     The repayment will be required only if the recipient is an Executive
Officer during all or a portion of the performance period as to which the
payment is made.
(ii)     The repayment will be effective only if, prior to the one-year
anniversary of the end of the performance period as to which the payment is
made, both the Compensation

2



--------------------------------------------------------------------------------

 

Committee’s determination of the amount of the recoupment has been made and the
recipient of the incentive compensation has been notified of the repayment
obligation.
(iii)     The amount to be recouped will not exceed the amount of the prior
incentive compensation payment that the Compensation Committee determines would
not have been paid if the level of the objective, quantifiable performance goals
determined after the correction had been know at the time the incentive
compensation payment was made.
(b)
For purposes of this Policy, the term “incentive compensation” means
compensation for services provided to the Company or its subsidiaries as an
employee; provided that a payment shall constitute “incentive compensation” only
if the amount of such payment is based solely on attainment of objective
quantifiable performance goals over a specified performance period; and further
provided that the determination of whether a payment constitutes “incentive
compensation” shall be made without regard to whether it is paid in cash or
stock. However, the term “incentive compensation” does not include compensation
that is guaranteed regardless of the level of performance.

4.     General.
(a)
Attorney Fees. In the event of a dispute between the Company and an individual
recipient of an option, bonus, or incentive compensation as to whether an amount
may be recouped under this Policy, the Company will pay the individual’s
reasonable attorney fees incurred in connection with the dispute as those fees
are incurred by the individual. The individual will be required to repay the
legal fees to the Company if the court or arbitrator finds that the individual
engaged in misconduct with respect to the amount subject to the recoupment.

(b)
Taxes. The amount that would otherwise be recouped from an individual in
accordance with paragraphs 1, 2 and 3 above will be reduced by the excess, if
any, of the amount of any taxes due from the individual with respect to payments
(including amounts taxable as a result of the exercise of an option) previously
made to him or her, minus the amount of the tax benefits to him or her
attributable to the recoupment.

(c)
Employment Status. The right of recoupment against an individual shall apply
without regard to whether the individual is employed by the Company or a
subsidiary at the time of the recoupment.

(d)
Amendment. This Policy may be amended by the Compensation Committee of the
Company at any time; provided that, except for amendments that are required to
comply with applicable law, governmental regulations or stock exchange
requirements (“Applicable Law,” which term expressly includes regulations of the
U.S. Securities and Exchange Commission (“SEC”) and/or listing standards of the
New York Stock Exchange (“NYSE”)) no such amendment may adversely affect any
individual with respect to an option, bonus, or incentive compensation with a
Grant Date that is before the date on which the amendment is adopted by the
Compensation Committee.


3



--------------------------------------------------------------------------------

 

(e)
Discretion. The Compensation Committee, after taking into account such
considerations at the members of that committee determine to be relevant, may
reduce the amount otherwise due under this Policy, and may provide that the
Company will enter into such arrangements for repayment as the committee
determines to be appropriate.

(f)
Effective Date. Paragraphs 1, 2, and 3 will not apply to any option, bonus, or
incentive compensation with a Grant Date earlier than January 1, 2009.
Notwithstanding any other provision of this Policy, to the extent required by
Applicable Law, this Policy will apply to any option, bonus, incentive
compensation or any other compensation subject to such Applicable Law, including
any option, bonus, incentive compensation or any other compensation subject to
such Applicable Law with a Grant Date occurring, or performance period
commencing, prior to the effective date of such Applicable Law, including
regulations adopted by the SEC to implement the mandate of the Dodd-Frank Wall
Street Reform and Consumer Protection Act with respect to the recoupment of
erroneously awarded or paid compensation and NYSE listing standards adopted
pursuant thereto.

(g)
Change in Control. Unless required by Applicable Law, no recoupment under this
Policy will be made after a Change in Control with respect to any option, bonus,
or incentive compensation with a Grant Date before the Change in Control. For
this purpose, the term “Change in Control” shall have the meaning ascribed to it
in the 2004 Long-Term Incentive Plan as in effect on February 5, 2009.

5.     Definitions. Terms used in this Policy shall be defined as set forth
below or as otherwise defined in this Policy.
(a)
Company. The term “Company” includes Assured Guaranty Ltd. and any successor to
Assured Guaranty Ltd.

(b)
Executive Officer. An individual will be an “Executive Officer” as of any date
if he or she is an individual identified as an executive officer (including the
chief financial officer) in the annual report on Form 10-K for the Company as of
that date.

(c)
Grant Date. The “Grant Date” of an option will be the date on which it is
treated as having been granted for financial accounting purposes. The “Grant
Date” of a bonus or incentive compensation payment will be the first day of the
period of service with respect to which the payment is made.

(d)
Misconduct. “Misconduct” means fraudulent or illegal conduct or omission that is
knowing or intentional.

6.     Voluntary Programs. The options, bonuses, and incentive compensation
subject to this Policy (collectively, the “Programs”) are voluntary programs,
and each individual participating in the Programs (the “Participants”) has
chosen to participate in the Programs. Each Participant understands that all
payments and benefits provided under the Programs are paid as advances that are
subject to recoupment as set forth above,

4



--------------------------------------------------------------------------------

 

and the Participant specifically agrees to such recoupment. If an individual
does not wish to participate one or more of the Programs in accordance with all
of the conditions specified in the Policy, the individual must notify in writing
Ivana Grillo in Human Resources within 10 days after receiving notice of
selection for participation in the respective Program.

5

